IF a plaintiff, assignee of a bail bond, agrees to have a suit thereon, reviewed on nominal bail, whereby the debt is lost, the Sheriff is exonerated. i
Any departure of a prisoner (committed on final process, from the Jail, i. e. the house, by the consent of the Sheriff, though there is a voluntary return, before action is brought, is an escape, for which the Sheriff is liable. The circumstances of the prisoner’s property may be shewn by the Sheriff, to reduce the damages against him, though the escape was voluntary. This was the cage of an execution issued on an action of debt.